Chapman, J.
There was evidence in this case tending to show that prior to the year 1790 the title to the demanded premises was in Thomas Russell or Abigail his wife. They were the grandparents of the demandant. In that year, Thomas Russell having deceased, John Candler married his widow, and came to reside with her on the premises. With the exception of a portion of the years 1816 and 1817, when Thomas Russell, the demandant’s father, occupied the premises with his family, John Candler remained there till his death, in 1846; and Abigail his wife lived there with him till her death, in 1838. The evidence that while he was in possession he admitted the title of the widow and children of Thomas Russell the younger was admissible. It tended to show that his occupation was not adverse to them. Evidence of the admissions of one of the tenants, in respect to the demandant’s title, was also admissible. The notice to one of the tenants of the demandant’s claim of title is not objected to in the argument, and the instruction in respect to it made it immaterial. The judgment recovered against John Candler and his wife was immaterial in respect to this title, and was properly excluded. The declarations of John Candler, not being made in the presence of the demandant or of any person under whom she claims, could not be proved by the tenants, and were properly excluded.
The evidence having been submitted to the- jury with propel instructions, the court are of opinion that it was competent to sustain their verdict for the demandant; on the ground that the title appeared to have been originally in her ancestors, and that the possession of John Candler till his death, in 1846, was not dverse to them, or to the demandant. The rulings of the court were in accordance with familiar principles that do not need to . be sustained by the citation of authorities.

Exceptions overruled.